Citation Nr: 1008753	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  98-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 
1984.

This appeal came to the Board of Veterans' Appeals (Board) 
originally on appeal from an August 1997 rating decision in 
which the RO denied service connection for a bilateral foot 
disability.  The Veteran submitted a notice of disagreement 
(NOD) in December 1997, and the RO issued a statement of the 
case (SOC) in February 1998.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 1998.

In May 2002, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a copy of the 
transcript is in the record.

In December 2002, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  Subsequently, the RO 
issued a November 2005 supplemental SOC (SSOC) and returned 
the Veteran's appeal to the Board for further consideration.

In January 2008, the veteran withdrew his request of a 
videoconference hearing before the Board.  See 38 C.F.R. § 
20.704 (2009).

In July 2008, the Board remanded the case to the RO via the 
AMC for additional notice and development.  After completing 
the requested development, the AMC issued an October 2009 
SSOC and returned the Veteran's appeal to the Board for 
further consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The most probative medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current bilateral foot disability and service weighs against 
the claim.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the Veteran's claim was initially adjudicated 
in August 1997.  In a July 2005 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the July 2005 and 
March 2006 letters, and opportunity for the Veteran to 
respond, the October 2009 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of May 
1997, July 1997, February 2003, March 2005, July 2005, April 
2007, and June 2009 VA examinations and opinions.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's May 2002 Board hearing, along 
with various written statements provided by the Veteran and 
by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection for a bilateral foot 
disability are not met.

The Veteran's service treatment records are negative for any 
complaints or treatment related to his feet.  Service 
examination dated in December 1983 shows that the Veteran's 
feet were normal.  At that time, the Veteran denied a history 
of foot trouble in his Report of Medical History.

In May 1984, the Veteran submitted his original claim for VA 
benefits.  He indicated that he injured both of his knees in 
1979 but did not raise a claim regarding his feet.

An August 1994 VA outpatient record shows that the Veteran 
complained of pain in his feet for one year.

In an August 1994 written statement, L.S., D.P.M. indicated 
that the Veteran was being treated for an acute tenosynovitis 
of both feet.

In an October 1994 written statement, L.S., D.P.M. indicated 
that the Veteran was treated in July 1994 for painful feet.  
He related a history of being hurt in service in 1984.  The 
condition worsened over the years.  The diagnosis was acute 
tenosynovitis of both the right and left feet, secondary to a 
previous trauma, and degenerative changes of the subtalar 
joint of both feet.

In November 1994, the Veteran underwent VA examination.  He 
reported that he injured his knees, back, and feet during a 
fall in service in 1980.  He was treated in service with 
Motrin and light duty.  Following examination, the diagnosis 
was plantar fasciitis, bilaterally.  In a separate 
examination document, the examiner indicated that bilateral 
plantar fasciitis occurred in the same fall as the knees and 
back.

A March 1997 VA outpatient treatment record shows that the 
Veteran was diagnosed as having pes planus.

In May 1997, the Veteran underwent VA examination.  The 
Veteran reported a history of bilateral foot pain for about 
fifteen years, since service.  He was treated with medicines 
and orthotics for flat feet since he was out of service in 
1984.  The diagnosis was bilateral pes planus.

In a July 1997 written statement, the VA examiner who 
evaluated the Veteran in May 1997 indicated that the flat 
feet apparently were not diagnosed until March 1997.  There 
are no service records of flat feet.  The November 1994 
examination noted questionable decrease in varus and plantar 
fasciitis, which would be manifestations of the pes planus.  
Of course, as there are no service records of the condition, 
it cannot be service related.

In April 2000, the Veteran testified before a RO hearing 
officer.  He indicated that he first started to notice pain 
in his feet in 1982 or 1983.  When asked if there was a 
specific incident that caused pain in his feet, the Veteran 
responded that a lot of the time, he would just be walking, 
and they would hurt.  He was doing some jumping.  That was 
when he started to get pain in his feet.  He was treated with 
Motrin and painkillers.  Following discharge in 1984, the 
Veteran sought treatment.

In May 2002, the Veteran testified before the undersigned at 
the RO.  He indicated that, in 1980, he was performing 
exercises in the mountains, when he hurt his back.  Since 
that time, he had problems with his back and feet.  He had 
walked too many road marches.  He was walking through a lot 
of rocks, and his feet started hurting.  He was treated for 
his feet with an ice pack and Motrin.  He had been 
continually treated for his feet.  He had been issued shoes 
and arch supports from VA.

A June 2002 VA outpatient record shows that the Veteran 
reported that he had received inserts for his shoes five 
years ago.

In February 2003, the Veteran underwent VA examination with 
the same physician that conducted the May 1997 examination 
and provided the July 1997 opinion.  The medical records were 
not reviewed.  The Veteran complained of a history of 
bilateral feet problems since he was in service in 1980.  He 
was given arches.  Since he was out of service in 1984, he 
was seen by a podiatrist.  The diagnosis was bilateral pes 
planus and plantar fasciitis.

In a March 2005 opinion, the VA examiner that evaluated the 
Veteran in May 1997 and February 2003, reiterated that a 
review of the claims file revealed no complaints regarding 
the feet in service or until 1997.

In July 2005, the Veteran underwent VA examination with the 
same physician that conducted the May 1997 and February 2003 
examinations and provided the July 1997 and March 2005 
opinions.  The claims file was reviewed.  There remained no 
evidence of any feet problems in service.  The Veteran 
reported a history of flat feet since he was out of service.  
The diagnosis was bilateral pes planus.  The examiner 
indicated that the opinion was the same as that provided in 
July 1997.

In April 2007, the Veteran underwent VA examination by the 
same physician that conducted the May 1997, February 2003, 
and July 2005 VA examinations and provided the July 1997 and 
March 2005 opinions.  The claims file was reviewed, and the 
examiner noted there was still no evidence of feet problems 
in service.  The Veteran reported a history of feet problems 
since 1980.  Following examination, the diagnosis was 
bilateral pes planus.  The examiner noted that the claims 
file was negative for any problems with the feet during 
service and for many years following service.  Therefore, it 
was not caused by or a result of service.

In a June 2009 written statement, the VA physician that 
evaluated the Veteran in May 1997, February 2003, July 2005, 
and April 2007 indicated that the claims file was reviewed.  
Again, there was no evidence of any feet problems in service 
or for many years following.  Therefore, the report of April 
2007 remained unchanged.

In an August 2009 written statement, the Veteran indicated 
that he fell in 1981 and injured his knees and back.  When he 
was released from service, he sought post-service treatment 
for his knees and back.  At that time, he also developed a 
strong pain in his feet.  Thereafter, he was also treated for 
his feet.

The Board notes again that the Veteran's service treatment 
records reflect no evidence of an injury to his feet or any 
treatment for the feet.  However, the Veteran has 
subsequently contended that he injured his feet during 
service.  The Veteran is certainly competent to provide 
information capable of lay observation, including current 
symptomatology and the history of his symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  However, given the 
record of evidence, the Board finds that the Veteran's 
assertions of in-service foot injury and continuity of foot 
symptomatology since service are not credible.

First, the Veteran's assertions of an in-service foot injury 
are contradicted by the service treatment records.  The 
Veteran has stated that he injured his feet at the same time 
that he injured his knees and back during service.  The 
service records contain many reports of treatment for the 
knees and back following injury.  However, none of the 
records contain any complaints or notations related to the 
feet.

Furthermore, the Veteran, in a December 1983 Report of 
Medical History, denied any history of foot problems.  This 
is a signed, sworn document.  This contradicts the Veteran's 
later assertions that he injured his feet in 1980 or 1981.  
Furthermore, the Veteran's service examination dated in 
December 1983 shows that his feet were normal.  This directly 
contradicts the Veteran's later statements that he had flat 
feet since service.

In May 1984, the Veteran filed his initial claim for VA 
benefits.  While he sought service connection for his knees, 
he did not raise a claim with regard to his feet.  Silence 
here, when the Veteran was otherwise affirmatively speaking, 
constitutes negative evidence with regard to whether he 
injured his feet in service.

Finally, the first post-service medical record contained in 
the claims file with regard to the Veteran's feet is dated in 
August 1994.  At that time, the Veteran reported a one-year 
history of foot pain.  The Board finds that statements made 
by a Veteran to a treating physician the first time the 
Veteran is seeking treatment for a specific disability are 
highly probative, particularly if they are not made in 
conjunction with a claim for benefits.

Evidence showing the Veteran initially reported an injury to 
his feet in service is dated in November 1994, more than ten 
years after separation from service.  The Board finds that 
contemporaneous statements made by the Veteran are more 
probative than statements made at least ten years after 
separation.

Furthermore, the Board notes that the Veteran's statements 
asserting that his foot pain began in service have, 
themselves, contradicted each other.  In November 1994, the 
Veteran reported injuring his feet at the same time he 
injured his knees.  However, during his April 2000 RO 
hearing, the Veteran indicated that he first noticed foot 
pain in 1982 or 1983, and it was not brought on by a specific 
injury.  The Veteran then again stated during his May 2002 
Board hearing that he injured his feet during his fall in 
1980.  Showing even more inconsistency, the Veteran's August 
2009 written statement asserts that foot pain did not begin 
until after separation.

The Board finds that the Veteran's statements are internally 
inconsistent.  They are also inconsistent with the service 
records, the Veteran's Report of Medical History during 
service, his initial claim for VA benefits, and his first 
report of bilateral foot medical history when seeking 
treatment for pain.  This evidence is all considered highly 
probative with regard to establishing the Veteran's medical 
history, for the reasons stated above.  As such, the Board 
finds that the more recent statements by the Veteran that he 
injured his feet in service or that he has had pain and 
symptomatology continuously since that time are not credible.  
As such, they have little, if any, probative value.

Therefore, any medical opinion of record that is based upon 
the Veteran's report of an injury to his feet during service, 
likewise, has little probative value.  This applies to the 
October 1994 private report.  There is no indication that the 
Veteran's service treatment records were reviewed.  In fact, 
the private clinician specifically stated that the Veteran 
gave a history of being hurt in service.  The clinician then 
diagnosed acute tenosynovitis, secondary to previous trauma.  
First, the Board notes that the private provider did not 
specify what previous trauma that led to the acute 
tenosynovitis.  Nevertheless, this opinion is obviously based 
upon the Veteran's report of his medical history, a history 
the Board has found to be not credible.  Therefore, this 
opinion has little probative value.

The November 1994 VA examiner's opinion is also pertinent to 
this claim.  There is no notation that the claims file was 
reviewed; however, the examiner did note that the Veteran 
reported that he injured his knees, back, and feet during the 
same fall in service in 1980.  In a separate examination 
document, the examiner indicated that bilateral plantar 
fasciitis occurred in the same fall as the knees and back.  
However, this opinion is also based upon a medical history 
provided by the Veteran that the Board has determined is not 
credible.  The examiner merely repeated the history given by 
the Veteran.  Since this history is not credible, this 
opinion has little probative value.

The Board points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or 
to reject a medical opinion based on its own medical judgment 
(see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is 
based on lay assertions.  Relying on the assertions of the 
Veteran, a layperson, does not render the opinion not 
credible unless the Board finds that the lay statements are 
not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Here, as stated above, the Board has 
found that the Veteran's assertions as to the in-service 
injury are not credible with regard to his statements that he 
injured his feet when he fell and injured his knees and back 
in service.  As such, the medical opinions, regarding 
continuity or etiology, which are based upon this history are 
not considered persuasive.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993),  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), and Black v. Brown, 5 Vet. App. 177, 180 (1993) (as a 
medical opinion can be no better than the facts alleged by a 
veteran, an opinion based on an inaccurate factual premise 
has no probative value).

The remaining pertinent records include the May 1997, 
February 2003, July 2005, and April 2007 VA examination 
reports and July 1997, March 2005, and June 2009 VA opinions, 
which will be considered together.  These records were all 
created by the same VA examiner, who gave the same opinion 
regarding a relationship to service.  This examiner reviewed 
the claims file numerous times in providing the opinions 
contained in the claims file.  Therefore, this examiner had 
an accurate history of the Veteran's feet disability.  This 
examiner also conducted numerous examinations of the Veteran.  
While there have been several different diagnoses attributed 
to the Veteran's feet, this examiner indicated that, with no 
evidence of a foot injury in service, service connection for 
the feet was not warranted.  Therefore, the Board concludes 
that this opinion is highly probative and addresses all 
diagnoses of record.

As such, the Board finds that the most persuasive medical 
opinion evidence of the question of medical etiology of back 
disability weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

Finally, the Board notes that, as for any direct assertions 
by the Veteran that there exists a medical nexus between a 
current bilateral foot disability and service, the Board 
finds that such evidence does not provide persuasive support 
for the claim.  The question of medical etiology upon which 
this claim turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As neither the Veteran nor his 
representative is shown to have appropriate medical training 
and expertise, neither can competently render a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the lay 
assertions in this regard have no probative value, the 
Veteran cannot support his claim or controvert the persuasive 
medical evidence in this case on the basis of lay assertions, 
alone.

As a final point, the Board notes that the October 1994 
private record shows a diagnosis of degenerative changes of 
the subtalar joint of both feet.  Numerous x-rays have since 
been taken, but there has been no diagnosis of arthritis 
since that time, .  In any event, there is no evidence that 
the Veteran manifested arthritis of the feet to a compensable 
degree within one year of separation from service in 1984.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a bilateral foot disability 
must be denied.  In reaching this conclusion,  the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral foot disability is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


